

Attorney Docket No.:


ASSIGNMENT
(NON-PROVISIONAL PATENT APPLICATION)


WHEREAS, we, (“ASSIGNORS”):
 
Inventor                                                Citizenship                                        Address


Richard Keith STOBART
 GB/GB.   
19 Wasdale Close, West Bridgeford NG2 6RG (GB)

             



Mudalige WEERASINGHE
LK/GB
7 Longmarch View, Sutton at Hone, Dartford, Kent  DA4 9DZ (GB)
 

  

 
Applicant



The University of Sussex
GB/GB
Sussex House, Falmer, Brighton BN 1 9RH (GB)


 

 
having invented a certain new and useful invention entitled:



VEHICLE POWER SUPPLY SYSTEM



for which an International Patent Application has been filed on 25 September
2006 under International Patent Application No. PCT/GB2007/003644;


AND WHERAS, (“ASSIGNEE”):


Clean Power Technologies, Inc, a Nevada Corporation, is desirous of requiring
the entire right, title and interest in and to the invention throughout the
United States and the world, and all right, title and interest in, to an under
any and all Letters Patent of the United States and all countries throughout the
world;


for good and valuable consideration, the full receipt and sufficiency of which
are hereby acknowledged, ASSIGNORS, intending to be legally bound, do hereby:


SELL, ASSIGN, TRANSFER and CONVEY to ASSIGNEE the whole and entire right, title
and interest for the United States and its possessions and territories and all
foreign countries in and to the invention which is disclosed in the
above-identified patent application, and, in and to any all patent applications
related thereto including, but not limited to, all provisionals,
non-provisionals, divisional, continuations, continuations-in-part, substitutes,
reexaminations,
 
reissues and all other applications for patent which have been or shall be filed
in the United States and all foreign countries on the invention; all original,
reissued and reexamined patents and extensions thereof which have been or shall
be issued in the United States and all foreign countries on the invention to the
full end of the term or terms for which the patent(s) may be granted, as fully
and entirely as the same would have been held by the undersigned ASSIGNORS has
this Assignment not been made; and specifically including all rights of priority
created by the above patent application under any treaty, convention or law
relating thereto;
1

--------------------------------------------------------------------------------




AUTHORIZE and REQUEST the issuing authority to issue any and all United States
and foreign patents granted on the invention to ASSIGNEE;


WARRANT and REPRESENT that no assignment, grant, mortgage, license or other
agreement affecting the rights and property herein conveyed has been or will be
made to others by ASSIGNORS, and that the full right to convey the same as
herein expressed is possessed by ASSIGNORS;


AGREE and UNDERTAKE, when requested and at the expense of ASSIGNEE, to carry out
in good faith the intent and purpose of this Assignment, ASSIGNORS will execute
all non-provisionals, divisional, continuations, continuations-in-part,
substitutes, reexaminations, reissues, and all other patent applications on the
invention; execute all lawful oaths, declarations, assignments, powers of
attorney and other papers; communicate to ASSIGNEE all facts known to ASSIGNORS
relating to the invention and the history thereof; and generally do everything
possible which ASSIGNEE shall consider desirable for vesting title to the
invention in ASSIGNEE, and for securing, maintaining and enforcing proper patent
protection for the invention; all without further compensation to ASSIGNORS;


AGREE to hold in trust, keep confidential, not make use of, and not disclose or
reveal to any third party said invention, without ASSIGNEE’S prior written
consent.


TO BE BINDING on the heirs, assigns, representatives and successors of ASSIGNORS
and extending to the successors, assigns, and nominees of ASSIGNEE.




March 13,
2009                                                                                                                      /s/
Richard Keith STOBART
  Date                                                                                                     Richard
Keith STOBART




 
March 13,
2009                                                                                          
   /s/ Mudalige WEERASINGHE
   Date                                                                                                   
Mudalige WEERASINGHE




    March 13,
2009                                                                                                                     The
University of Sussex
    
Date                                                                                                       /s/Dr.
Ian M. Carter                       
                           Title:  Director of Research and Enterprise
                          
2

--------------------------------------------------------------------------------


 
NOTARIAL SEAL


Before me, this ____ day of March, 2009, personally appeared Richard Keith
STOBART known to be the person who is described in and who executed the above
Assignment, and he/she acknowledged to me that he/she executed the same of
his/her own free will for the purposes therein set forth.
 
________________________________
Notary Public


My Commission Expires:


NOTARIAL SEAL                                                                :

 
Before me, this _____ day of March, 2009 , personally appeared Mudalige
WEERASINGHE
known to be the person who is described in and who executed the above
Assignment, and he/she acknowledged to me he/she executed the same of his/her
own free will for the purpose therein set forth.


_________________________________
Notary Public


My Commission Expires:


NOTARIAL SEAL                                                                :
 
Before me, this _____ day of March, 2009 , personally
appeared  _____________________,
known to be the person who is described in and who executed the above
Assignment, and a duly authorized representative of The University of Sussex,
and he/she acknowledged to me he/she is such an authorized representative of The
University of Sussex and executed the same of his/her own free will on behalf of
The University of Sussex for the purpose therein set forth.


_________________________________
Notary Public


My Commission Expires:



 
3

--------------------------------------------------------------------------------

 
